Title: Levin Gale to Thomas Jefferson, 30 March 1816
From: Gale, Levin
To: Jefferson, Thomas


          
            Dear Sir
             Chesapeake Md  March 30th 1816
          
          I received some time ago a letter from Major John Adlum near George Town D.C. requesting me to forward you some cuttings of a particular grape which we origanally got from him. The same day this goes by the mail this there will be put in the stage a box containing 150 cuttings of the kind mentioned Directed to you to the Care of Mr Wm F Gray Fredrecksburgh Virginia—I have to apologise for not complying sooner with his request but being from home at the time his letter reached this together with other  circumstances prevented attending to his request with the alacrity I could have wished—Should you wish more cuttings next year shall be happy to forward them and regret that our vines from neglect furnished so few.
          
            I am Sir respectfully your obt. Sert
            Levin Gale
          
        